      Case 2:19-cv-04849-GMS Document 34 Filed 09/10/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   CDK Global LLC, et al.,                           No. CV-19-04849-PHX-GMS
10                  Plaintiffs,                        ORDER
11   v.
12   Mark Brnovich, et al.,
13                  Defendants.
14
15
16          Pending before the Court is Plaintiffs’ Motion for Leave to File Certain Documents
17   Under Seal (Doc. 21) and good cause appearing,
18          IT IS HEREBY ORDERED that the Motion is granted. The Clerk of Court is
19   directed to file the lodged documents (Docs. 22-26) under seal and link them to the pending
20   Motion for Preliminary Injunction (Doc. 20).
21          Dated this 10th day of September, 2019.
22
23
24
25
26
27
28
